—Mercure, J. P.
Appeal from a judgment of the County Court of Rensselaer County (Giardino, J.), rendered November 26, 1996, upon a verdict convicting defendant of the crime of criminal sale of a controlled substance in the third degree.
We reject the contention that the jury’s verdict finding defendant guilty of the crime of criminal sale of a controlled substance in the third degree as the result of his February 22, 1996 sale of crack cocaine to a confidential informant was not supported by legally sufficient evidence or was against the weight of the evidence because of purported deficiencies in the People’s identification evidence (see, People v Bleakley, 69 NY2d 490, 495). The People presented three eyewitnesses to the sale, i.e., the confidential informant and two police officers who observed the transaction through binoculars (one of whom had known defendant for 15 years), as well as a videotape which clearly captured the transaction and provided an essentially unmistakable means of identifying defendant as the perpetrator of the crime. Further, in view of defendant’s status as a second felony offender and his exposure to a potential prison term of 12V2 to 25 years (see, Penal Law § 70.06 [3] [b]; [4] [b]), we are unpersuaded that the 10 to 20-year prison term imposed by County Court was harsh or excessive.
Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.